DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 10/30/2020.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “a service processor communicatively coupled to the memory sub-system via a service bus distinct from the system bus, wherein the service processor is configured to correct the first copy of the first virtual machine data when a first error is detected in the first data object” in combination with the overall claimed limitations when interpreted in light of the specification.
Three pertinent references were considered by the Examiner. These references are: (1) Abali et al. US 2016/0188413 (“Abali”), (2) Sundarsanam et al. US 2014/0279909 (“Sundarsanam”), and (3) Wagner et al. US 10,013,267 (“Wagner”).

Abali is the closest prior art related to the above mentioned claim limitation.  In Abali, a hypervisor 108 is configured to instantiate a primary virtual machine 110 on a primary computer, para 0019. Furthermore, in Abali, the hypervisor 108 generates error correction blocks 122 based on memory blocks 120 that are used by the primary virtual machine 110 to restore the primary virtual machine 110 when one or more memory blocks 120 become corrupted, para 0022 and FIG. 1. Thus, Abali teaches detecting and correcting errors of one or more data blocks of a virtual machine and thus restores the virtual machine instance.
However, the claimed invention is distinct from Abali for at least two reasons. First, in the claimed invention, a service processor which is presumably a hardware entity detects and corrects errors of virtual machine data object. In Abali, the hypervisor 108 which is a software entity detects and corrects errors for virtual machine data blocks. Second, in the claimed invention, data objects are associated with a virtual machine whereas Abali is directed to detecting and correcting errors in block-based data.

Even more, Abali is completely silent with respect to other claim limitations namely “a first data object of the plurality of data objects comprises a first copy of first virtual machine data and first tag metadata that indicates that the first data object is associated with the first virtual machine” and “a network interface communicatively coupled to a system bus, wherein the network interface is configured to communicatively couple the one or more host computing devices to a first client computing device via a communication network to enable the one or more host computing devices to provide the first client computing device a first virtual machine”.
Sundarsanam and Wagner cures some of the deficiencies of Abali with respect to the other claim limitations. For example, Sundarsanam teaches storage system 102 stores the data of VMs running on server 106 and also stores metadata that provides mapping or other identification of which data objects are associated with which specific VMs, para 0037 of Sundarsanam, thereby teaching the claim limitation “a first data object of the plurality of data objects comprises a first copy of first virtual machine data and first tag metadata that indicates that the first data object is associated with the first virtual machine”, but does not remedy the deficiency of Abali with respect to the claim limitation “a service processor communicatively coupled to the memory sub-system via a service bus distinct from the system bus, wherein the service processor is configured to correct the first copy of the first virtual machine data when a first error is detected in the first data object”.

Thus, Abali, Sundarsanam, and Wagner in combination do not teach all of the claim limitations of independent claim 1. Therefore, claim 1 is allowable.
Independent claims 10 and 19 recite similar language as independent claim 1 and these claims are allowable for the aforementioned reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132